DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 & 12 objected to because of the following informalities:  “wherein the second sensor is associated with capturing data from an exterior of the vehicle” should be changed to -- wherein the second sensor is associated with capturing exterior data from an exterior of the vehicle--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1, 9 & 16 recite, data associated with a user of a vehicle, wherein the data is associated with eyewear worn by the user or information associated with a user profile, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor,” “data associated with a user of a vehicle” in the context of this claim encompasses the user giving information about his vision, and any deficiencies when entering a vehicle. 
The limitation of identifying a first object in a field of vision of the user while the user is situated in the vehicle, as drafted, is a device, system, & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor,” language, “identifying a first object in a field of vision of the user while the user is situated in the vehicle” in the context of this claim encompasses the user detecting the sun when driving on the road. 
Likewise, applying first enhancement to the first object based on the data, is a device, system, & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, displaying the first enhancement on a display device of the vehicle, is a device, system, & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor,” language, “displaying the first enhancement on a display device of the vehicle” in the context of this claim encompasses a heads-up display to display a tint that matches the user sunglasses to help with sun glare. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A method, device, system, and processor, memory for storing instructions, sensor assembly, first sensor and second sensor”. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 2, 10 & 17, wherein the data is received from a first sensor of the vehicle, is a device, system, & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the data is received from a first sensor of the vehicle” in the context of this claim encompasses the user uses a first detector to receive their personal information regarding their impairment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a 

Likewise for claims 3, 11, & 18, wherein the first sensor is configured to capture the data within an interior of the vehicle, is a device, system, & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first sensor is configured to capture the data within an interior of the vehicle” in the context of this claim encompasses the user uses a first detector to receive their personal information regarding their impairment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the 

Also for claims 4 & 12, wherein the first object is identified using a second sensor of the vehicle, wherein the second sensor is associated with capturing data from an exterior of the vehicle, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first object is identified using a second sensor of the vehicle, wherein the second sensor is associated with capturing data from an exterior of the vehicle” in the context of this claim encompasses a second detector to detect a sun and how strong a glare is coming from the sun. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 5, 13, & 19, calibrating the display device based on the received data and the first object, is a device, process, & system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “calibrating the display device based on the received data and the first object” in the context of this claim encompasses a display adjusting based on the impairment and the object that is detected to set up for a tint display. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 6, 14, & 20, wherein the first enhancement include color compensation, visual indicators, audible indicators, or physical indicators, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 7, & 15, wherein applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first enhancement include color compensation, visual indicators, audible indicators, or physical indicators” in the context of this claim encompasses a user using sunglasses or a sun visor to adjust a  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 8, wherein the user profile is shared between vehicles, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the user profile is shared between vehicles” in the context of this claim encompasses a user having sunglasses in each vehicle they use in order to compensate for a sun glare whenever the user uses a different vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, & 9-14, & 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0095729A1 (“Dai”).
As per claim 1 Dai discloses

receiving, by a processor, data associated with a user of a vehicle, wherein the data is associated with eyewear worn by the user or information associated with a user profile (see at least Dai, para. [0105]: The color blind driver 103 is a driver of the vehicle 123 described above with reference to FIG. 1A. The color blind driver 103 provides the color blindness data 189 to the AR system 199 prior to operating the vehicle. Later, as the vehicle is being operated, the AR system 199 receives GPS data 185 and environment data 186 as inputs.); 
identifying a first object in a field of vision of the user while the user is situated in the vehicle (see at least Dai, para. [0065]: The environment data 186 is digital data that describes the driving environment outside of the vehicle 123. In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123.); 
applying first enhancement to the first object based on the data (see at least Dai, para. [0107]: to cause the onboard vehicle computer to analyze the images included in the environment data 186 to identify illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189. In this way, the AR system 199 identifies objects to highlight for the color blind driver 103.); and 
displaying the first enhancement on a display device of the vehicle (see at least Dai, para. [0108]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by an onboard vehicle computer of the vehicle (e.g., the processor 125 or a processor of some onboard unit of the vehicle), to cause the onboard vehicle computer to generate and output highlight data 160 based on the analysis described in the preceding paragraph. The highlight data 160 is digital data that describes the illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189 and where identified by the AR system 199. The highlight data 160 describes the color of each illuminated traffic light and brake light identified by the AR system 199.).

As per claim 2 Dai discloses
wherein the data is received from a first sensor of the vehicle (see at least Dai, para. [0068-0069]: For example, the sensor set 170 includes one or more internal cameras which track the head orientation of the driver of the vehicle 123 and the head position data 188 describes the measurements of these sensors. In some embodiments, the AR viewing device 198 includes one or more accelerometers which track the orientation of the driver's head. The color blind driver either provides this information directly to the AR system 199 or takes a test provided by the AR system 199 which is configured to determine which colors the driver cannot see sufficiently well. The color blind driver either provides this information, or takes this test, via an input system of the vehicle 123. Suitable input systems include, for example, one or more of the following: (1) a head unit of the vehicle 123; (2) an infotainment system of the vehicle 123; (3) a touchscreen of the vehicle 123, e.g., an element of the head unit, infotainment system or some other OBU of the vehicle 123];).

As per claim 3 Dai discloses
(see at least Dai, para. [0068-0069]: For example, the sensor set 170 includes one or more internal cameras which track the head orientation of the driver of the vehicle 123 and the head position data 188 describes the measurements of these sensors. In some embodiments, the AR viewing device 198 includes one or more accelerometers which track the orientation of the driver's head. The color blind driver either provides this information directly to the AR system 199 or takes a test provided by the AR system 199 which is configured to determine which colors the driver cannot see sufficiently well. The color blind driver either provides this information, or takes this test, via an input system of the vehicle 123. Suitable input systems include, for example, one or more of the following: (1) a head unit of the vehicle 123; (2) an infotainment system of the vehicle 123; (3) a touchscreen of the vehicle 123, e.g., an element of the head unit, infotainment system or some other OBU of the vehicle 123];).

As per claim 4 Dai discloses
wherein the first object is identified using a second sensor of the vehicle, wherein the second sensor is associated with capturing data from an exterior of the vehicle (see at least Dai, para. [0065-0066]: The environment data 186 is digital data that describes the driving environment outside of the vehicle 123. In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123...the environment data 186 describes one or more points of interest. A point of interest is an object within the driving environment of the vehicle 123 which is illuminated and of a color which is affected by the specific type and degree of color blindness of the driver of the vehicle 123.).

As per claim 5 Dai discloses
further comprising calibrating the display device based on the received data and the first object (see at least Dai, para. [0066]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 (as well as other inputs such as the GPS data 185 and the light data structure 184) to identify one or more points of interest in the current driving environment for the vehicle 123. The AR system 199 may repeat this analysis at regular intervals over time so that the identified points of interest are regularly updated.).

As per claim 6 Dai discloses
wherein the first enhancement include color compensation, visual indicators, audible indicators, or physical indicators (see at least Dai, para. [0151]: Referring to FIG. 4C. The environment data 186 indicates that the red light 415 is illuminated. Optionally, a DSRC message transmitted by the vertically oriented traffic light 499 indicates that the red light 415 is illuminated. The context data 163 describes what action the driver of the vehicle 123 should take, i.e., they should stop. Accordingly, the AR system 199 generates graphical data 187 that causes the AR viewing device 198 to depict an AR overlay 403 for the red light 415 which depicts the word “STOP, " or some other variant for spelling this word to describe this action.).

As per claim 9 Dai discloses
A device comprising:
a processor (see at least Dai, para. [0021]: One general aspect includes a computer program product including a non-transitory memory of an onboard vehicle computer system of a vehicle storing computer executable code that, when executed by the onboard vehicle computer system,); and
a memory for storing instructions, the processor is configured to execute the instructions to (see at least Dai, para. [0021]: One general aspect includes a computer program product including a non-transitory memory of an onboard vehicle computer system of a vehicle storing computer executable code that, when executed by the onboard vehicle computer system,):
receive data associated with a user of a vehicle, wherein the data is associated with eyewear worn by the user or information associated with a user profile (see at least Dai, para. [0105]: The color blind driver 103 is a driver of the vehicle 123 described above with reference to FIG. 1A. The color blind driver 103 provides the color blindness data 189 to the AR system 199 prior to operating the vehicle. Later, as the vehicle is being operated, the AR system 199 receives GPS data 185 and environment data 186 as inputs.); 
identify a first object in a field of vision of the user while the user is situated in the vehicle (see at least Dai, para. [0065]: The environment data 186 is digital data that describes the driving environment outside of the vehicle 123. In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123.); 
apply first enhancement to the first object based on the data (see at least Dai, para. [0107]: to cause the onboard vehicle computer to analyze the images included in the environment data 186 to identify illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189. In this way, the AR system 199 identifies objects to highlight for the color blind driver 103.); and 
display the first enhancement on a display device of the vehicle (see at least Dai, para. [0108]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by an onboard vehicle computer of the vehicle (e.g., the processor 125 or a processor of some onboard unit of the vehicle), to cause the onboard vehicle computer to generate and output highlight data 160 based on the analysis described in the preceding paragraph. The highlight data 160 is digital data that describes the illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189 and where identified by the AR system 199. The highlight data 160 describes the color of each illuminated traffic light and brake light identified by the AR system 199.).

As per claim 10 Dai discloses
wherein the data is received from a first sensor of the vehicle (see at least Dai, para. [0068-0069]: For example, the sensor set 170 includes one or more internal cameras which track the head orientation of the driver of the vehicle 123 and the head position data 188 describes the measurements of these sensors. In some embodiments, the AR viewing device 198 includes one or more accelerometers which track the orientation of the driver's head. The color blind driver either provides this information directly to the AR system 199 or takes a test provided by the AR system 199 which is configured to determine which colors the driver cannot see sufficiently well. The color blind driver either provides this information, or takes this test, via an input system of the vehicle 123. Suitable input systems include, for example, one or more of the following: (1) a head unit of the vehicle 123; (2) an infotainment system of the vehicle 123; (3) a touchscreen of the vehicle 123, e.g., an element of the head unit, infotainment system or some other OBU of the vehicle 123];).

As per claim 11 Dai discloses
wherein the first sensor is configured to capture the data within an interior of the vehicle (see at least Dai, para. [0068-0069]: For example, the sensor set 170 includes one or more internal cameras which track the head orientation of the driver of the vehicle 123 and the head position data 188 describes the measurements of these sensors. In some embodiments, the AR viewing device 198 includes one or more accelerometers which track the orientation of the driver's head. The color blind driver either provides this information directly to the AR system 199 or takes a test provided by the AR system 199 which is configured to determine which colors the driver cannot see sufficiently well. The color blind driver either provides this information, or takes this test, via an input system of the vehicle 123. Suitable input systems include, for example, one or more of the following: (1) a head unit of the vehicle 123; (2) an infotainment system of the vehicle 123; (3) a touchscreen of the vehicle 123, e.g., an element of the head unit, infotainment system or some other OBU of the vehicle 123];).

As per claim 12 Dai discloses
(see at least Dai, para. [0065-0066]: The environment data 186 is digital data that describes the driving environment outside of the vehicle 123. In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123...the environment data 186 describes one or more points of interest. A point of interest is an object within the driving environment of the vehicle 123 which is illuminated and of a color which is affected by the specific type and degree of color blindness of the driver of the vehicle 123.).

As per claim 13 Dai discloses
wherein the processor is further configured to calibrate the display device based on the received data and the first object (see at least Dai, para. [0066]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 (as well as other inputs such as the GPS data 185 and the light data structure 184) to identify one or more points of interest in the current driving environment for the vehicle 123. The AR system 199 may repeat this analysis at regular intervals over time so that the identified points of interest are regularly updated.).

As per claim 14 Dai discloses
(see at least Dai, para. [0151]: Referring to FIG. 4C. The environment data 186 indicates that the red light 415 is illuminated. Optionally, a DSRC message transmitted by the vertically oriented traffic light 499 indicates that the red light 415 is illuminated. The context data 163 describes what action the driver of the vehicle 123 should take, i.e., they should stop. Accordingly, the AR system 199 generates graphical data 187 that causes the AR viewing device 198 to depict an AR overlay 403 for the red light 415 which depicts the word “STOP, " or some other variant for spelling this word to describe this action.).

As per claim 16 Dai discloses
A system comprising:
a sensor assembly having a first sensor for driver identification and a second sensor for object identification (see at least Dai, para. [0065-0066]: In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123...the environment data 186 describes one or more points of interest. A point of interest is an object within the driving environment of the vehicle 123 which is illuminated and of a color which is affected by the specific type and degree of color blindness of the driver of the vehicle 123 & para. [0068-0069]: For example, the sensor set 170 includes one or more internal cameras which track the head orientation of the driver of the vehicle 123 and the head position data 188 describes the measurements of these sensors. In some embodiments, the AR viewing device 198 includes one or more accelerometers which track the orientation of the driver's head. The color blind driver either provides this information directly to the AR system 199 or takes a test provided by the AR system 199 which is configured to determine which colors the driver cannot see sufficiently well. The color blind driver either provides this information, or takes this test, via an input system of the vehicle 123. Suitable input systems include, for example, one or more of the following: (1) a head unit of the vehicle 123; (2) an infotainment system of the vehicle 123; (3) a touchscreen of the vehicle 123, e.g., an element of the head unit, infotainment system or some other OBU of the vehicle 123];),
the sensor assembly being configured to:
receive data associated with a user of a vehicle, wherein the data is associated with eyewear worn by the user or information associated with a user profile (see at least Dai, para. [0105]: The color blind driver 103 is a driver of the vehicle 123 described above with reference to FIG. 1A. The color blind driver 103 provides the color blindness data 189 to the AR system 199 prior to operating the vehicle. Later, as the vehicle is being operated, the AR system 199 receives GPS data 185 and environment data 186 as inputs.); 
identify a first object in a field of vision of the user while the user is situated in the vehicle (see at least Dai, para. [0065]: The environment data 186 is digital data that describes the driving environment outside of the vehicle 123. In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123.); 
(see at least Dai, para. [0059]: The processor 125 includes an arithmetic logic unit, a microprocessor, a general-purpose controller, or some other processor array to perform computations and provide electronic display signals to a display device.):
apply first enhancement to the first object based on the data (see at least Dai, para. [0107]: to cause the onboard vehicle computer to analyze the images included in the environment data 186 to identify illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189. In this way, the AR system 199 identifies objects to highlight for the color blind driver 103.); and 
display the first enhancement on a display device of the vehicle (see at least Dai, para. [0108]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by an onboard vehicle computer of the vehicle (e.g., the processor 125 or a processor of some onboard unit of the vehicle), to cause the onboard vehicle computer to generate and output highlight data 160 based on the analysis described in the preceding paragraph. The highlight data 160 is digital data that describes the illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189 and where identified by the AR system 199. The highlight data 160 describes the color of each illuminated traffic light and brake light identified by the AR system 199.).

As per claim 17 Dai discloses
wherein the data is received from a first sensor of the vehicle (see at least Dai, para. [0068-0069]: For example, the sensor set 170 includes one or more internal cameras which track the head orientation of the driver of the vehicle 123 and the head position data 188 describes the measurements of these sensors. In some embodiments, the AR viewing device 198 includes one or more accelerometers which track the orientation of the driver's head. The color blind driver either provides this information directly to the AR system 199 or takes a test provided by the AR system 199 which is configured to determine which colors the driver cannot see sufficiently well. The color blind driver either provides this information, or takes this test, via an input system of the vehicle 123. Suitable input systems include, for example, one or more of the following: (1) a head unit of the vehicle 123; (2) an infotainment system of the vehicle 123; (3) a touchscreen of the vehicle 123, e.g., an element of the head unit, infotainment system or some other OBU of the vehicle 123];).

As per claim 18 Dai discloses
wherein the first sensor is configured to capture the data within an interior of the vehicle (see at least Dai, para. [0068-0069]: For example, the sensor set 170 includes one or more internal cameras which track the head orientation of the driver of the vehicle 123 and the head position data 188 describes the measurements of these sensors. In some embodiments, the AR viewing device 198 includes one or more accelerometers which track the orientation of the driver's head. The color blind driver either provides this information directly to the AR system 199 or takes a test provided by the AR system 199 which is configured to determine which colors the driver cannot see sufficiently well. The color blind driver either provides this information, or takes this test, via an input system of the vehicle 123. Suitable input systems include, for example, one or more of the following: (1) a head unit of the vehicle 123; (2) an infotainment system of the vehicle 123; (3) a touchscreen of the vehicle 123, e.g., an element of the head unit, infotainment system or some other OBU of the vehicle 123];).

As per claim 19 Dai discloses
further comprising the instructions to calibrate the display device based on the received data and the first object (see at least Dai, para. [0066]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 (as well as other inputs such as the GPS data 185 and the light data structure 184) to identify one or more points of interest in the current driving environment for the vehicle 123. The AR system 199 may repeat this analysis at regular intervals over time so that the identified points of interest are regularly updated.).

As per claim 20 Dai discloses
wherein the first enhancement include color compensation, visual indicators, audible indicators, or physical indicators (see at least Dai, para. [0151]: Referring to FIG. 4C. The environment data 186 indicates that the red light 415 is illuminated. Optionally, a DSRC message transmitted by the vertically oriented traffic light 499 indicates that the red light 415 is illuminated. The context data 163 describes what action the driver of the vehicle 123 should take, i.e., they should stop. Accordingly, the AR system 199 generates graphical data 187 that causes the AR viewing device 198 to depict an AR overlay 403 for the red light 415 which depicts the word “STOP, " or some other variant for spelling this word to describe this action.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, further in view of US 20120293660A1 (“Murakami”).
As per claim 7 Dai does not explicitly disclose

Murakami teaches
wherein applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity (see at least Murakami, para. [0152]: In step S6003, the image adjustment unit 15 corrects the saturation between the objects in the synthetic image G1 or G2 received from the control unit 11. The saturation correction is, for example, to adjust the intensity of the color of the object depending on the perspective. Then, the processing proceeds to step S7000 in FIG. 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to incorporate the teaching of applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity of Murakami in order to prevent the user from having discomfort (see at least Liu, para. [0027]).

As per claim 15 Dai does not explicitly disclose
wherein applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity.
Murakami teaches
wherein applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity (see at least Murakami, para. [0152]: In step S6003, the image adjustment unit 15 corrects the saturation between the objects in the synthetic image G1 or G2 received from the control unit 11. The saturation correction is, for example, to adjust the intensity of the color of the object depending on the perspective. Then, the processing proceeds to step S7000 in FIG. 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to incorporate the teaching of applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity of Murakami in order to prevent the user from having discomfort (see at least Liu, para. [0027]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, further in view of US 2018/0120561A1 (“Liu”).
As per claim 8 Dai does not explicitly disclose
wherein the user profile is shared between vehicles.
Liu teaches
wherein the user profile is shared between vehicles (see at least Liu, para. [0061]: The processor 52 may be any type of device that can process an electronic instruction, including a microprocessor, a micro controller, a main processor, a controller, a vehicle communication processor, and an application-specific integrated circuit (ASIC). The processor 52 can be a dedicated processor that is used only in the information communications unit 30 or that can be shared with another vehicle system. & para. [0070]: Data transmission is transferred to the server 82 and/or the database 84 by using the modem. The database 84 can store account information such as user identity authentication information, a vehicle identifier, a data profile (profile) record, a behavior pattern, and other related user information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to incorporate the teaching of the user profile is shared between vehicles of Liu in order to help a driver comprehensively and clearly obtain a dynamic status of an environment within a line of sight, so that driving safety is improved (see at least Liu, para. [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/M.A.A./Examiner, Art Unit 3668 
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668